849 A.2d 1202 (2004)
AMERICAN REHABILITATION AND PHYSICAL THERAPY, INC., Appellant,
v.
AMERICAN MOTORISTS INSURANCE COMPANY, Appellee.
Supreme Court of Pennsylvania.
May 27, 2004.
Eugene Joseph Maginnis, Philadelphia, for American Rehab & Physical Therapy, Inc.
Andrew Jamison Gallogly, Philadelphia, for American Motorists Insurance Co.
Robert C. Mickle, for David Marconi and Charles Nocella.
Before CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 27th day of May, 2004, the order of the Superior Court is reversed based upon the decision of this Court in Nationwide Mutual Insurance Co. v. Wickett, 563 Pa. 595, 763 A.2d 813 (2000).
Justice NEWMAN did not participate in the consideration or decision of this case.